



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Montgomery,









2018 BCCA 27




Date:
20180118

Docket:
CA42304

Between:

Regina

Respondent

And

Clifford Roger
Montgomery

Appellant




Before:



The Honourable Madam Justice Kirkpatrick

The Honourable Madam Justice Bennett

The Honourable Mr. Justice Harris




On appeal from: An order
of the Supreme Court of British Columbia, dated
October 1, 2014 (
R. v. Montgomery
, 2014 BCSC 2026, Kelowna Registry
73426).

Oral Reasons for Judgment




Counsel for the Appellant:



K. Molle





Counsel for the Respondent:



T. Gerhart





Place and Date of Hearing:



Vancouver, British
  Columbia

January 18, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 18, 2018








Summary:

In this sentence appeal, the
appellant alleged errors in principle leading to an unfit sentence and an error
in a Prohibition Order.  Appeal allowed in part.  The Prohibition Order was
corrected to comply with legislation. The substantive sentence was upheld on
the basis that the judge did not err in applying the parity principle, did not treat
the lack of remorse as, in effect, an aggravating factor, and did not fail to
take into account time spent under restrictive bail conditions.

[1]

HARRIS J.A.
: This is an application for leave to appeal and if
granted an appeal of sentence.

[2]

Mr. Montgomery was sentenced to a global sentence of 14 years
imprisonment imposed in relation to three offences; namely, 14 years for
conspiracy to import cocaine, 10 years for conspiracy to traffic cocaine, and
six years for possession for the purposes of trafficking cocaine, each to be
served concurrently. He was also subject to an ancillary order prohibiting him
from possessing any firearm, crossbow, restricted weapon, ammunition or
explosive substance for life. This order is also the subject of the appeal,
although the parties agree that the appeal should be allowed in respect of
certain aspects of this order, to which I will return later.

[3]

Mr. Montgomery acknowledges the broad discretion conferred on
sentencing judges to craft appropriate sentences in accordance with the
well-established principles of sentencing. He also acknowledges the deference
that this court is required to accord to the decision of the sentencing judge. Mr. Montgomery
contends that the sentencing judge erred in principle for three reasons. First,
she equated a lack of remorse with poor rehabilitative prospects resulting in
an over emphasis on deterrence. Second, she failed to give proper effect to the
parity principle by imposing a longer sentence on Mr. Montgomery than on a
co‑accused, Mr. Ascencio-Chavez. Thirdly, she failed to give proper
effect to the stringent and restrictive bail terms imposed on Mr. Montgomery
pending trial.

[4]

It is not necessary to engage in a detailed account of the circumstances
of the offence. Those circumstances are extensively canvassed in the reasons dismissing
the conviction appeal indexed as 2016 BCCA 379, and summarized again in the
reasons for sentence indexed as 2014 BCSC 2026. Suffice to say that the
underlying offence involved the importation of 97 kg of pure cocaine in a
large fruit grinding machine. The machine was intercepted by Canada Border Services.
The cocaine was removed and replaced with a placebo. Later it was delivered to
a dupe before being turned over to the accused including Mr. Montgomery. As
a result of a wiretap authorization, the involvement of the co-accused
including Mr. Montgomery and the role he played in dismantling the machine
to recover the cocaine for distribution was recorded.

[5]

The sentencing judge began by correctly acknowledging the principles,
purposes and objectives of sentencing set out in the
Criminal Code
, R.S.C.
1985, c. C-46, including deterrence and rehabilitation, proportionality,
mitigating and aggravating factors, and the requirement that a sentence imposed
should be similar to other sentences imposed for similar offences committed by
similar offenders in similar circumstances.

[6]

The judge recognized the significance in crafting a suitable sentence
for a particular accused of the role played by that person in the offence. She
recognized the importance of denunciation and deterrence in an offence
involving the importation and trafficking of a large and valuable amount of
cocaine. She identified the large quantity of drugs, its purity, its value, and
Mr. Montgomerys role in the planning and execution of a sophisticated
plan as important factors in crafting a fit sentence.

[7]

The judge emphasized that Mr. Montgomery was in a senior role on
the Canadian side of the importation and a senior and central figure in respect
of the planned trafficking. She referred to his role in giving directions,
rather than taking them, and his discussion of the plans for the distribution
of the cocaine. Although she accepted that Mr. Montgomery had community
support in addition to the support of his family, she was concerned that he had
not expressed any remorse or acknowledged the harm done to the community by the
offences he had committed. Nor did he acknowledge his role in the matters
before the court. She relied on these observations to conclude that his lack of
remorse did not bode particularly well for rehabilitation and accordingly
specific deterrence was an important objective in crafting a sentence.

[8]

The judge explicitly considered what would be an appropriate sentence in
light of the parity principle given that she had sentenced Mr. Montgomerys
co‑accused, Mr. Ascencio-Chavez, to 13 years for the conspiracy
to import, and five and eight years for the possession for the purpose of
trafficking and the conspiracy to traffic respectively. She identified material
differences in the role and circumstances of the two men. Certain of them were
aggravating in respect of Mr. Ascencio-Chavez. On the other hand, she
said, at para. 17: I found that Mr. Ascencio-Chavez was not in a
king pin or a CEO role, but was clearly something more than a transporter. I
also found that Mr. Ascencio-Chavez had good prospects of rehabilitation
and was genuinely remorseful. She went on to describe the nature of the more senior
role played by Mr. Montgomery in the circumstances of the offence as
factors underlying the sentence she imposed.

[9]

The judge also considered the effect of the strict bail conditions
imposed on Mr. Montgomery. In her view, she could not give direct credit
for the time on bail, but said that she would take the time on bail when Mr. Montgomery
was under strict terms of house arrest into account as in effect a mitigating
factor.

[10]

The
judge summed up by saying at para. 19:

Bearing in mind all of the circumstances
of this case, including taking into account the gravity of the offence, the
moral culpability of Mr. Montgomery, the mitigating and aggravating
factors which I have addressed earlier, and the sentence imposed on Mr. Ascencio-Chavez,
I am satisfied that the appropriate sentence to be imposed on Mr. Montgomery
for the offence of conspiracy to import cocaine is 14 years, which I will
deduct from, the three point five months credit for time served in pre-trial
custody, for a net sentence of 13 years, eight point five months.

[11]

In
my opinion, there is no proper basis on which to interfere with the sentence
imposed. It was open to the judge to find that Mr. Montgomery had
expressed no remorse, nor taken responsibility for his role in the offence and
its impact on the community. Those conclusions, which are not challenged, laid
a foundation for the judge to conclude that Mr. Montgomerys
rehabilitative prospects were poor. It was open to the judge, in those
circumstances, to conclude that an appropriate sentence should emphasize
specific deterrence and there was nothing that displaced the weight to be given
to that principle. The judge took into account Mr. Montgomerys letters of
support, but nothing in them indicated remorse or that he had taken rehabilitative
steps after committing the offence. The judge does not treat lack of remorse as
an aggravating factor nor in effect did she treat it as an aggravating factor. I
see no error in principle in the judges reasoning.

[12]

Similarly,
I am not persuaded that the judge failed properly to give effect to the parity
principle. The role played by Mr. Montgomery in the commission of the
offence was materially different from the role played by Mr. Ascencio-Chavez.
Mr. Montgomery played a more senior and directing role in a calculated and
deliberate plan to import and distribute a very large amount of very valuable
cocaine, all done in pursuit of significant profit. Mr. Ascencio-Chavezs
role in this deliberate plan was qualitatively different from Mr. Montgomerys.
The judge recognized that in respect of Mr. Ascencio-Chavez, there were
aggravating factors that were not applicable to Mr. Montgomery. However,
she also concluded that Mr. Ascencio-Chavezs prospects of rehabilitation
and his remorse were mitigating factors which distinguished his position from Mr. Montgomery.
In the circumstances, it was for the sentencing judge to weigh and balance the
similarities and differences between the two co-accused and craft a sentence
for Mr. Montgomery accordingly. In my opinion, the judge did not err in
principle in the way in which she approached this issue in sentencing Mr. Montgomery.

[13]

Thirdly,
the judge was explicit in saying that she was going to take into account the
restrictive bail conditions amounting to a period of house arrest in crafting
the sentence. I see no basis on which to conclude that the judge did not do so.
It was one factor among several to be weighed and balanced in reaching her
conclusion. I would not give effect to this alleged error.

[14]

In
my opinion, the sentence imposed fell within the range applicable for an
offence of this kind. There is nothing in the sentence that would support a
conclusion that the judge failed to take into account Mr. Montgomerys
restrictive bail conditions. I see no basis upon which this Court could
interfere with it.

[15]

I
turn now to the last matter on which the parties agree. The form of the Warrant
of Committal does not reflect the reasons for sentence, the position of counsel
before the sentencing judge, or, more critically, s. 109 of the
Criminal Code
.
The parties agree, as do I, that the prohibition order should be corrected to
comply with s. 109(2), so that the applicable ten‑year prohibition
is in relation to the possession of firearms, other than prohibited or
restricted firearms, and any crossbow, restricted weapon, ammunition and
explosive substance and a lifetime ban is for any prohibited firearm,
restricted firearm, prohibited device and prohibited ammunition as set out in
that section.

[16]

I
would grant leave to appeal and allow the appeal only to the extent of
modifying the prohibition order as set out in these reasons.

[17]

KIRKPATRICK
J.A.
: I agree.

[18]

BENNETT
J.A.
: I agree.

[19]

KIRKPATRICK J.A.
: Leave to appeal sentence is granted. The appeal
is dismissed except to the extent of the modifications of the probation order
as set out in the reasons of Mr. Justice Harris.

The Honourable Mr. Justice Harris


